                                     Gnnv       A.    Fnnnerr, Esq.
                                                ArronN¿v Rr L¡w
                                           305 Bnonow,rv, t4rx Fr.oon
                                           N¡w Yom, N¡w Yon¡r 10007
                                 TÉL,   (ZlZl 822-1 434 . t ì* (2l¿l 822-1 47 2
                                                 gar¡rfusq@aol.com
                                                Crar¡rFanelllaw.com




                                                                  November 5,2019

Judge LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York ll20I
Via ECF and hand delivery

                                                                  Re:   U.S.A. v. Nicholas Rodrisuez
                                                                     18-Cr-581 (LDH)

Dear Judge Hall:

        As the Court knows, this defendant was convicted after entering a guilty plea to
the charge of being a Felon in Possession of a Firearm under the sole count of this
indictment. Sentencing is currently scheduled for November 15, 2019, at 2:00 p.m.
This letter is written pursuant to Rule 32 of the FRCP to advise the Court of several
matters that the defendant will raise at the time of sentencing and to aid in the
determination of an appropriate sentence.

          I.       The Presentence Report

        As noted by the Government in their sentencing letter, the defense strenuously
objected to the PSR Paragraphs 12, 16 & 17 regarding the 2-level enhancement for
obstruction ofjustice and the loss of acceptance of responsibility points.t The
obstruction enhancement should not apply and the defendant should get a two level
reduction for acceptance of responsibility thereby making his adjusted offense level 12
and the sentencing guidelines range 10-to-16 months.

        The defendant's argument regarding obstruction ofjustice is simple: he did not
obstruct justice by penning a two- sentence, truthful (albeit unsworn) letter and giving it
to his co-defendant's family, who came to his home to request it (Exhibit A). The letter
did not falsely exculpate Crook, as it never stated Crook did not handhimthe gun just
prior to when he was arrested. Rather, he is clariffing the fact that Crook didnot sell
him the gun. I am sure the Court recalls the videotape admiued at the suppression

t   The Probation Department never responded to the objection, nor did the Government, although they did
address the issue in their sentencing letter.



                                                        1
hearing clearly showing Crook giving Rodriguez what tumed about to be the derringer
and a bag of bullets, yet Rodriguez was never observed giving him any money for it.
The defendant had been drinking on the night of the arrest (vodka bottle observed in his
pocket on the video) and he had earlier given the gun to his friend Crook to hold for him,
however, the mother of Crook's children refused to allow him to keep it in their
apartment so he promptly retumed it to Rodriguez.

         The Government is correct in its assertion that in his post-arrest statements to the
police Rodriguez did claim that a guy named "Blaze (Crook) or Butter" sold him the gun
at a liquor store (Govt. letter at 4). However, Rodriguez said this because he felt that his
arrest within seconds after receiving the gun from Crook must have come as a result of
Crook's cooperation with law enforcement. The Govemment disclosed several phone
calls made while the defendant was initially in state custody prior to being released on
bond in this court when the case became federal. These calls corroborate that Rodriguez
believed that Crook set him up and was angry at him. Crook also made recorded calls
while in state custody and neither he nor Rodriguez ever mentioned that Crook sold the
gun to Rodriguez. This letter written by Rodriguez, admittedly ill-advised, served only
to appease Crook's family who were at his house, per the PSR,'to intimidate him." PSR
n2l. The reality is that the letter merely set the record straight: Crook gave Rodriguez
back his gun, he did not sell it to him. If Rodriquez wrote a letter stating that Crook did
not give him the gun prior to his arrest, that in fact someone else did, that would be the
clear cut case of obstruction ofjustice that the Government wants the Court to believe
occurred in this case.

         Additionally, the only reason that the obstruction issue has surfaced is that the
defendant's domestic partner, Imeisha Padgett, reported that Crook's family visiting their
apartment to the defendant's PTS officer. AUSA Navarro then promptly and properly
initiated an investigation into witness tampering which included serving my client with a
grand jury subpoena which he duly complied with and testified before the grand jury
concerning the visits by Crook and his family. No additional charges were ever filed
against either defendant. These actions by Nicholas Rodriguez are simply not consistent
with intending to obstruct justice.

        The defense likewise renews its argument made in the objection to the PSR, that
should the Court find Nicholas Rodriguez obstructed justice it should nonetheless allow
for the acceptance of responsibility adjustment. As the previously mentioned videotape
of the arrest clearly showed, Rodrigues was cooperative with the police from the moment
he was in their custody and admitted to possessing the gun while handcuffed in the street.
Upon being returned to the precinct and advised of his Miranda warnings he
unequivocally stated that the gun was his and he bought it to protect himself. The
defendant pled guiþ before Magistrate Judge Mann on July 31,2019, and fully admitted
his guilt without equivocation, he readily acknowledged that he knew as a convicted
felon he was not allowed to possess a gun (Exhibit B).

        The Govemment correctly points out that Section 3El.l of the Sentencing
Guidelines precludes an adjustment for acceptance of responsibility when the defendant



                                              2
has been found to have obstructed   justice. There may, however,
                                                              be extraordinary cases
in which adjustments under both Sections 3C1.1 and 3E1.1 may apply. USSG g 3E1.1,
n.4.

        In United States v. Gregory, 3 15 F.3d 637 , 640 (Oú Cir. 2003), the Court reversed
the district court and applied the adjustment for acceptance of responsibility
notwithstanding the defendant having obstructed justice, noting that when evaluating
whether a case is "extraordinary" the Court must focus on the relationship between the
defendant's obstructive conduct and his acceptance of responsibility.

       In this case, the alleged obstruction ofjustice took place several months after the
defendant had already accepted responsibility by admitting his guilt to the police upon his
arrest. However, when the Government asked the defendant to acknowledge that he
wrote this letter claiming that Crook did not sell him the gun, he did so promptly and
under oath while testifuing before the grand jwy. The alleged obstruction never involved
any recantation or equivocation of his own guilt for possessing the firearm as a convicted
felon. Finally, the defendant re-afhrmed his guilt, subsequently to writing the letter,
when he pled guilty before Magistrate Judge Mann in July.

         In United States v. Davis ,797 F. Supp. 672 (N.D. of Indiana) (Lee, J. 1992), the
district court found that despite the defendant's misconduct of misleading investigators
and destroying evidence, he should receive the reduction for acceptance of responsibilrty.
The court's rationale can be applied to the instant case:

       Despite the earlier obstructiveness of the defendant, over the course of this case
       the defendant has more consistently exhibited acceptance of responsibilityfor his
       criminal conduct- The court finds this an extraordinary case where adjustments
       for obstruction and acceptance of responsibihty are warranted, and therefore,
       grants, the defendant's request for a two point reduction for acceptance of
       responsibilþ in the instant offense.

797 F. Supp. at674. (Emphasis added).

         Nicholas Rodriguez has "consistently exhibited acceptance of responsibility for
his criminal conduct." From the moment of his arrest, to his videotaped interrogation, to
admitting he wrote a letter at the behest of his co-defendant's family and testiffing about
it, through his unequivocal guilty plea, the defendant has never wavered from the fact that
this was his gun which he purchased to protect himself after being recently attacked in his
neighborhood. As such, he should receive a two level deduction for acceptance of
responsibility.




                                             J
          II.   A Downward Denarture is'lVarranted as a Result of U.S.S.G. 5H1.6.2

          A.      ExtraordinaryFamilyCircumstances

        The defendant is currently living with Imeisha Padgett, his partner since 2015.
PSRIJ  44. They have a two year old son together and they are expecting another child.
PSR1|44, Exhibit C. Additionally, Ms. Padgett has eight children from previous
relationships, whose ages range from 3-to-16, who until recently had been living with
them until being removed by ACS. PSRT 44. Ms. Padgett has written to the Court on
the defendant's behalf and praised him as a "great father to our son including my other
kids which is not biologically his." (Exhibit C). The defendant has proven to be a great
provider as he previously worked for Red Hook Construction for nearly 20 years. PSRT
55, Exhibit D. His verified gross taxable income was more than $50,000 in 2016 &
2017. PSRT 57. After being unemployed for several months at the inception of this
case, Nick now works for Alba Demolition & Carting Co. as a skilled laborer who is
hopefully on the way to becoming an assistant foreman. PSR '1152, Exhibit D.

        Many of the cases that touch on this ground for a departure make the valid point
that in any case there will be a cert¿in amount of suflering for the family of a defendant
who is incarcerated. To qualify for the deparhre there must be something truly
"exhaordinary." In this case, there will be potentially ten young children who would be
deprived of a father-or father figure        atime when they could really use Nick's
                                         -at
emotional and financial support during their formative years.

       In United St¿tes v. Johnson,964 F .2d 124, 129 (2d Cir. 1992), the Second Circuit
upheld a downward departure based upon extraordinary family circumstances. The
circumstances in Johnson were arguably more compelling than in in this case. That
defendant was faced with raising and supporting three children and an infant grandchild
by herself. Id. However, the rationale utilized by the Court in Johnson is nonetheless
applicable to this case. The Court stressed that the departure was "not on behalf of the
defendant herself but on behalf of her family." Id. Likewise, in this case the departure
is primarily for the benefit of the defendant's young son, his soon to be bom child, and
Ms. Padgett's eight other children who are also largely dependent on the defendant.


     ilI.       18 U.S.C. g 3ss3(a)

     1. The History and Characteristics of the I)efendant

       Nicholas Rodriguez was raised by a single mother who was plagued by the
demons of drug and alcohol abuse and he was still a teenager when she died in 1989.
PSRfl 38,42. Shortly after her death, Nick tumed to the streets and to the drug trade to

2   The defense would also rely on this argument as it impacts sentencing pursuant to 18 U.S.C. 3553(a).



                                                      4
attempt to survive. From 1 990-to- 1 994 the defendant was convicted of four separate
low-level drug sales for which he served prison sentences. PSRfls 29-32. For example,
the felony complaint from his last case in 1992 shows clearly that Nick's role was
actually one ofa "steerer" in that he and one other person directed the undercover officer
to yet another person (McCord) who made the exchange with the undercover offrcer
(Exhibit D). The lab report on that case showed that three men were working together to
sell two grains (.064 grams) of cocaine (Exhibit E). Those actions resulted in a sentence
of two-to-foìr years in prison. PSRT 32.

        Nicholas Rodriguez left New York State prison for the last time in 1994 and he
resolved to change and live a law-abiding life away from narcotics. He did that until his
arrest on this case in September of 2018. PSRII 42. As noted above, for the majority of
that24 year period Nick worked at Red Hook Construction. PSR![ 55. Nick was married
throughout that time, although he and his wife lived apart for much of it and no longer
speak, although they remain legally ma:ried. PSR1T43. Nick helped raise and provide for
his son from that union, Nicholas Jr., who signed the bond as a suretor in this case and
now has his own family. PSRIT 43,p.1of PSR.

        The defendant's personal circumstances and current family situation are noted
above. In addition to his current life partner, Ms. Padgett, Nick has a very good
relationship with his two younger sisters, Kathy and Jennifer, who are both mothers
themselves of three children and are in stable relationships. Both sisters and one of their
boyfriends, Angel Sanchez, wrote to the Court praising Nick for his positive demeanor,
strong work ethic and love of his family (Exhibit F).

        Finally, it has been very difficult for the defendant to be living apart from his
children. He recognizes that his negligence caused his young son to be injured and he
vows to do better as a parent. PSRI 44. However, rather than rail against the the system,
Nick has chosen to work with ACS by attending all supervised visitation sessions and by
attending "Reborn for New Life" through St. Vincent's Services, a parenting program
since July 26,2019. He has been "compliant and consistently attending" these sessions
per his case planner, Anna Kasagawa (Exhibit G). The supervised visitation with his
young son have been "consistent, positive and age-appropriate." The defendant and Ms.
Padgett are cautiously optimistic that based on their progress and work with ACS, that all
of the children will be retumed to them on a full-time basis in the near future. The
Housing Authority is finally doing much needed repair work on their apartment so the
hope is that it will be ready when the children are returned.

       2. The Need for the Sentence Imposed

       There are several additional factors listed under 18 U.S.C. $ 3553(a) (2) that the
Court must consider in order to "impose a sentence sufficient, but not greater than
necessary to comply with the purposes of sentencing." Some of these factors have
already been addressed and the defense will seek to address the remaining ones in
combination with each other.




                                             5
       3. The Nature of the Crime

        There can be no question that possessing a frearm is a serious transgression of
our laws. However, as stated above, the defendant accepted responsibility for his role in
this crime from the moment of his arrest. Additionally, the type of gun possessed, a two-
shot derringer, should be taken into account as a mitigating factor. One only needs to
pick up a newspaper to hear about a tragic shooting at a park or a crowded street wherein
an innocent young person or elderly person is struck by a stray bullet. These tragedies
are caused by semi-automatic pistols being discharged multiple times. By contrast, this
type ofgun can only be practically used to defend oneself(or attack another) in close
quarters. Additionally, the defendant statod during his videotaped intenogation to the
police that he was recently jumped by two men and he was further told he "would be
hurt." He admitted to purchasing the gun only for self-defense purposes. PSR !l 9. See
United States v. Lev.v,2017 U.S. Dist. LEXIS 162442, *13 (V/einstein, J.) (Court held
that, "possession of the gun has some justification-here, enemies were out to hurt
defendant and those he was close to").

       4. Specific and General l)eterrence

        Finally, the defendant is now 47 years old and as such is less likely to re-offend
than a younger man. Several courts have pointed out that the Guidelines fail to take into
account the "inverse relationship between age and recidivism." See United States v.
Hodges, 2009 WL 36231(E.D.N.Y.) (Sifton, J. 2009) (court noted that defendant at age
43 was substantially older than most drug dealers and would "take into account his age in
fashioning his sentence").

        As noted above, and in the PSR, the defendant is part of a close-knit family who
are very supportive of him, notwithstanding his criminal actions. PSR![s 39,   42,44. The
fact that Nick has several dependents, including a newborn in the very near future,
relying on him make it more likely that he will now be completely deterred from
committing further crimes as the consequences for his family would be disastrous were
he to be re-arrested. Furthermore, the public can be adequately protected by the
defendant being supervised for the next few years as part ofpost-release supervision or a
probationary sentence. PSR fls 63-65. The defendant has lived a law abiding life since
his arrest in September of last year and he has adjusted favorably to pre-trial supervision
over that time period. He has an outstanding opportunity for long-term gainful
employment at this current place of employment. PSRI52. There is nothing in his
background that suggests he harbors violent propensities or is in any way a danger to the
community.

         The defense concedes that some courts have taken the view that, "in gun cases,
judges may take into account the impact of the type of crime committed by the defendant
 in the particular community in which it was committed." See United States v. Paul,2006
 U.S. Dist. LEXIS 31198 *11 (E.D.N.Y.) (Sifton, J.) In Paul, the district court held that,
 "[G]iven the particular dangers of gun trafficking in the New York metropolitan area as



                                             6
described above, the need for deterrence is heightened." 2006 U.S. Dist. LEXIS 31198
*lg.

        In contrast to the defendant in Paul who transported 17 firearms into Brooklyn
from Pennsylvani4 most of them semi-automatic pistols, Nick Rodriguez possessed one
two-shot derringer that he purchased after being beaten up and threatened. I respectfully
submit that in this gun case the need for deterrence is not heightened. In United States v.
                                                                      'Weinstein
Marsh, 820 F. Srrpp. 2d 320 (E.D.N.Y.) (Weinstein, J. 201l), Judge               opined on
general deterrence for fun gun cases in a manner this Court may find persuasive:

       Considering the nature of the fraud perpetrated by the defendants, general
       deterrence is of great importance. Unlike defendants in gun and drug cases, who
       often act without reflection, individuals who engage in financial fraud can, at least
       in theory, be deterred by a threat of substantial penalties. Their actions are
       calculated. They choose to engage in white collar crime because they believe that
       the potential for significant financial benefits outweighs the risk that they will be
       punished.

820 F. Supp.2d at 330




   IV.     Recommendation

        The Court is well aware that the Supreme Court and the Second Circuit have held
that,"a sentencing judge has very wide latitude to decide the proper degree of
punishment for an individual offender and a particular crime." United States v. Cavera,
550 F.3d 180, 188 (2d Cir. 2008); See also Gall v. United States, 128 S.Ct. 586 (2007);
Kimbroughv. United States, 128 S.Ct.558; Ritav. United States,55l U.S.338 (2007).
When arriving at the proper sentence the court may not presume the Guidelines sentence
is reasonable, but "must instead conduct its own independent review of the sentencing
factors, aided by the arguments of the prosecution and defense." Cavera, 550 F.3d at
189.

        For all of the above reasons, Nicholas Rodriguez is requesting that the Court
impose a significantly more lenient sentence than the presumptive guideline range
sentence. The defendant requests that the Court fashion a sentence that would allow him
to continue to work and support his young children who rely upon him for financial and
emotional support. If the Court determines that there should be a sentence of
incarceration, the defendant respectfully requests that he be allowed to self-surender in
February of 2020. Finally, the defendant would likewise request that the Court
recoÍrmend that the Bureau of Prisons place the defendant in a facility as close to his
home as possible to faciliøte family visits.




                                             7
                                                Respectñrlly


                                                     Farell
                                                Attorney for Nicholas Rodriguez

cc: AUSA Francisco Navaro (via email & ECF)
   Probation Offrcer Jaime Turton (via email)




                                          8
